—Judgment, Supreme Court, New York County (Julius Birnbaum, Spec. Ref.), entered May 24, 1999, which, in this proceeding to fix attorneys’ fees, awarded respondent attorney a $300,000 charging lien fee, pre-judgment interest in the amount of $65,003.42, and costs and disbursements in the amount of $4,815.50, unanimously modified, on the law, to award respondent interest on the sum of $149,500 from July 1, 1992, and otherwise affirmed, without costs. Appeal from order, same court and Special Referee, entered May 24, 1999, which authorized the clerk to include respondent’s share of the charge for obtaining transcripts as an element of costs and disbursements in the aforecited judgment, unanimously *343dismissed, without costs, as subsumed in the appeal from the judgment.
The fee awarded by the Referee after a hearing and due consideration of the various factors relevant to fixing a reasonable fee (see, Morgan & Finnegan v Howe Chem. Co., 210 AD2d 62) was in all respects proper under the circumstances of this case. However, the judgment should be modified to award respondent interest on $149,500 from July 1, 1992, the date upon which respondent’s entitlement to the minimum acceptable settlement fee negotiated by the parties was shown by respondent to have arisen. Respondent established his entitlement to the minimum acceptable settlement fee negotiated by the parties, even in the absence of a bona fide settlement offer, by demonstrating that petitioner thwarted respondent’s efforts to obtain a settlement in accordance with the retainer agreement (see, Patterson v Meyerhofer, 204 NY 96).
We have considered the parties’ remaining arguments for affirmative relief and find them unavailing. Concur—Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.